Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 1 of 10




                     EXHIBIT 24
       Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 2 of 10




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ALICIA KIRTON,

                 Plaintiff,

         v.
                                                           Civ. A. No. 18-1580 (RCL)
 CHAD WOLF, Acting Secretary, Department
 of Homeland Security, and FEDERAL
 EMERGENCY MANAGEMENT AGENCY,

                 Defendants.


                  DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                PLAINTIFF’S SUPPLEMENTAL DISCOVERY DEMANDS

       Pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure, Defendants

Department of Homeland Security, et al. (“Defendants”), by and through undersigned counsel,

hereby objects and responds to Plaintiff’s Supplemental Discovery Demands (“Supplemental

Demands”) submitted May 13, 2020, as follows:

                                  GENERAL OBJECTIONS

       1.      Defendants object to the Supplemental Demands to the extent that they are vague,

indefinite, oppressive, unduly burdensome, overly broad, or otherwise seek to impose upon

Defendants obligations in excess of, or inconsistent with, those imposed by the Federal Rules of

Civil Procedure (“Federal Rules”), the Local Civil Rules of the United States District Court for

the District of Columbia (“Local Rules”), the Federal Rules of Evidence, or any other applicable

rules and statutes.

       2.      Defendants object to the Supplemental Demands to the extent that they seek

information or documents protected by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege against production. Defendants’ responses are made
       Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 3 of 10




without waiver of any privilege or protection against disclosure and the inadvertent disclosure of

any privileged information or documents shall not be deemed to be a waiver of any applicable

privilege with respect to such information.

       3.      Defendants object to the Supplemental Demands to the extent that they state or

imply facts that did not occur. Defendants state that none of their responses to these

Supplemental Demands shall be construed as a concession that any of the events described by

Plaintiff actually occurred.

       4.      Defendants object to the Supplemental Demands to the extent that they call for

production of information or documents protected by the Privacy Act of 1974, 5 U.S.C. § 552a

(“Privacy Act”), or any other applicable state or federal law limiting or precluding the disclosure

of information or documents, or requiring consent of interested parties prior to the release of

information or documents. Defendants’ responses are made without waiver of any protection

against disclosure and the inadvertent production of any protected information shall not be

deemed to be a waiver of any applicable legal protection with respect to such information or

documents.

       5.      Defendants object to the Supplemental Demands to the extent that they call for

the production of information and documents not relevant to the claims or defenses of any party

and not proportional to the needs of the case. Defendants do not represent or imply by any

response to the Supplemental Demands that Defendants believe the information or documents

identified are relevant to an issue in this matter or admissible at trial. Defendants reserve the

right to object, on the grounds of competency, privilege, relevance, materiality, or otherwise, to

the use of this information for any purpose, in whole or part, in this action or in any other action.

Further, Defendants do not represent or imply that the individuals identified in a response to the



                                                  2
         Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 4 of 10




Supplemental Demands are competent witnesses or that their testimony would be admissible at

trial.

         6.    Defendants object to the Supplemental Demands to the extent that they call for

production of information or documents already in Plaintiff’s possession, custody or control, or

which is readily available from a source that is equally accessible to Plaintiff. Defendants further

objects to the Supplemental Demands to the extent that they seek cumulative or duplicative

information.

         7.    Defendants object to the Supplemental Demands as overly broad and unduly

burdensome because they are unbounded by a reasonable time period. Unless otherwise stated,

Defendants’ responses are limited to the time period relevant to Plaintiff’s Complaint.

         8.    Defendants make these responses based on Defendants’ present understanding of

the disputed facts in this action and on information reasonably available to Defendants’ counsel,

through due diligence, at this time. Defendants reserve the right to correct, amend, or

supplement these responses and to produce any subsequently discovered documents.

         9.    Defendants incorporate by reference the foregoing General Objections into each

specific response set forth below. A specific response may repeat a General Objection for

emphasis or some other reason. The failure to include any General Objection in any specific

response does not waive any General Objection to the Supplemental Request.

         10.   If Defendants respond to any Supplemental Demand to which they also object,

they do not waive their objections by providing information or documents. Nor shall inadvertent

disclosure of privileged information or release of privileged documents constitute a waiver of

any applicable privilege.




                                                 3
       Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 5 of 10




                       DEFENDANTS’ RESPONSES TO PLAINTIFF’S
                        SUPPLEMENTAL DISCOVERY DEMANDS

       Supplemental Demand No. 1:

       Per the March 29, 2020 notice, served by Plaintiff to Defendant on May 11, 2020, Why

[sic] did this agency after years of insisting that this job could not be done via full-time telework,

conclude otherwise thereby issuing the March 29, 2020 notice. Identify each and every reason

for same.

       Response to Supplemental Demand No. 1:

       Defendants object to this Supplemental Demand because it seeks documents and

information that is not relevant to any party’s claim or defense and that is not proportional to the

needs of the case. Additionally, Defendants object to this Supplemental Demand to the extent

that it seeks documents that are otherwise available to, have previously been provided to, or are

otherwise within the possession, custody or control of, or are readily obtainable by Plaintiff, her

agents, or her counsel. Defendants also object to this Supplemental Demand to the extent it

implies that Plaintiff was in the same job on March 29, 2020, as she was in 2016 when Melissa

Ellis denied her request for full-time telework and duty station change, or that her circumstances

were otherwise similar or analogous. Defendants further object that the Supplemental Demand

seeks information concerning circumstances and occurrences at FEMA in 2020 that are

irrelevant to the allegations, claims, and defenses in this case.

       Subject to and without waiving any general or specific objection, in February 2020 the

Budget Planning and Analysis Division (“BPAD”) of the Office of the Chief Financial Officer

(“OCFO”), i.e., the Division in which Plaintiff works, went through a realignment. Some

employees’ performance plans and supervisors changed, including Plaintiff’s. As a result of

this realignment, Plaintiff’s performance plan, duties, and supervisor changed. This put


                                                  4
         Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 6 of 10




Lasheeco Graham, OCFO Budget Director at the time, in a position to grant Plaintiff’s request

for full-time telework and a duty station change as a reasonable accommodation. Plaintiff

confirmed this explanation in her Preliminary Case Information submission to the Miami District

Office for the Equal Employment Opportunity Commission on April 13, 2020, wherein she

stated that in February 2020 she “was moved to a new team” and “[b]ecause of the moved [sic] I

acquired a new supervisor.” Defendant also respectfully refers Plaintiff to its supplemental

document production at FEMA 000314.

         Additionally, as explained by email dated June 8, 2020, Eric Littlepage, Deputy Assistant

Administrator for Budget in BPAD, started working on Plaintiff’s accommodation request in

early February 2020, and then discussed BPAD’s intent to approve the request with Plaintiff on

March 5, 2020. See FEMA 000531-534. Once Plaintiff accepted the proposed accommodation,

i.e., full-time telework and duty station change, Mr. Littlepage then sent the accommodation

approval document to Plaintiff on March 12, 2020, which was before BPAD moved to its

expanded telework posture due to COVID-19. See id.

         Supplemental Demand No. 2:

         Identify each and every co-worker of Ms. Kirton who is also a budget analyst in the

OCFO/BPAD, Headquarters, Washington, DC and state which of these people are

telecommuting full-time and which are not. For those that are not, identify each’s work

arrangement with respect to teleworking (for example, how many days do they telework per

week or month). For each budget analyst in OCFO/BPAD not telecommuting full-time, provide

documentation1 confirming same.




1
    The documentation does not have to be extensive.

                                                 5
       Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 7 of 10




       Response to Demand No. 2:

       Defendants object to this Supplemental Demand as vague and ambiguous. Defendants

further object that the Supplemental Demand seeks documents and information that are not

relevant to any party’s claim or defense and which are not proportional to the needs of the case.

Defendants object that the term “co-worker” as vague, ambiguous and overly broad. Defendants

object to the extent that the Supplemental Demand seeks information or documentation regarding

employees other than Budget Analysts or other employees performing duties comparable to

Plaintiff and who were in the same chain of command as Plaintiff during the time period at issue

(i.e., December 2015 through 2016). To the extent the Supplemental Demand seeks information

or documentation concerning any other undefined “co-workers,” those employees’ telework

arrangements would not be relevant to the claims and defenses in this case. Defendants further

object to the extent the Supplemental Demand seeks information and documents concerning

circumstances and occurrences at FEMA in 2020 that are irrelevant to the allegations, claims,

and defenses in this case.

       Defendants further object to the Supplemental Demand because it is unclear what

documentation is sought. Specifically, the Supplemental Demand asks Defendants to produce

documentation to prove a negative, i.e., to confirm that co-workers were “not telecommuting

full-time.”

       Subject to and without waiving any general or specific objection, during the period

relevant to the Complaint the following employees performed duties comparable to Plaintiff and

had the same chain of command as Plaintiff: Angela Young, Charlene Washington, Stephanie

Johnson, Gregory Kim, Mark Miller, and Phuong-Tam Nguyen.




                                                6
       Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 8 of 10




       During the period relevant to the Complaint, none of the above employees teleworked

full-time: (1) Angela Young was authorized for two days of regular telework per week and four

days per pay period; (2) Charlene Washington was authorized for three days of regular telework

per week and six days per pay period; (3) Stephanie Johnson was authorized for two days of

regular telework per week and four days per pay period; (4) Gregory Kim was authorized for two

days of regular telework per week and four days per pay period; (5) Mark Miller did not

telework because his duty station was changed to his home in Oklahoma so he worked from his

regular duty station; and (6) Phuong-Tam Nguyen was authorized for three days of regular

telework per week and six days per pay period. See FEMA 000324-33. The above employees’

work schedules may also have varied on a given week, depending on their individual work

and/or personal circumstances. To that end, Defendant refers Plaintiff to the time and attendance

records for a period of six months from the date of Plaintiff’s request for full-time telework and

duty station change. See FEMA 000334-501 and 000503-530.

       To the extent that the Supplemental Demand requests information and documentation

concerning FEMA employees’ telework status in 2020 (and again without waiving the foregoing

objections) Defendants further responds as follows. On March 13, 2020, FEMA issued FEMA

Instruction 401-123-1, Teleworking and Directed Work Location During COVID-19 Event

(Interim), which provided expanded flexibilities to allow employees to perform their duties

remotely under the unique circumstances presented by COVID-19. See FEMA 000315-23. On

April 3, 2020, in response to the COVID-19 pandemic, an email sent on behalf of Traci Clever,

Associate Administrator for Mission Support, advised all FEMA Headquarters personnel to

begin working at their “Designated Work Location” beginning on April 6, 2020, except

Emergency Personnel. See FEMA at 000502. The email to FEMA Headquarters personnel



                                                 7
       Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 9 of 10




further advised that most FEMA employees would be teleworking from their homes; indeed,

they were required to do so irrespective of whether they had a telework agreement. See id.

As to the objections raised herein:

Dated: June 12, 2020                        Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            District of Columbia

                                            DANIEL F. VAN HORN
                                            D.C. Bar No. 924092
                                            Chief, Civil Division

                                      By:    /s/ Daniel P. Schaefer
                                            DANIEL P. SCHAEFER
                                            D.C. Bar No. 996871
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2531
                                            Daniel.Schaefer@usdoj.gov

                                            Counsel for Defendants




                                               8
      Case 1:18-cv-01580-RCL Document 29-27 Filed 09/09/20 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2020, I served the foregoing Defendants’ Responses to

Plaintiff’s Supplemental Discovery Demands upon Plaintiff’s counsel, Morris E. Fischer, Esq.,

via email at morris@mfischerlaw.com.



                                                            /s/ Daniel P. Schaefer
                                                           Daniel P. Schaefer




                                               9
